COURT OF APPEALS OF VIRGINIA


            Present: Judges Petty, Beales and AtLee
PUBLISHED


            Argued at Richmond, Virginia


            LAMAR SHELTON BROWN
                                                                                OPINION BY
            v.     Record No. 0184-17-2                                  JUDGE RANDOLPH A. BEALES
                                                                               MARCH 20, 2018
            COMMONWEALTH OF VIRGINIA


                              FROM THE CIRCUIT COURT OF ALBEMARLE COUNTY
                                           Cheryl V. Higgins, Judge

                           David Lassiter, Jr. for appellant.

                           Lauren C. Campbell, Assistant Attorney General (Mark R. Herring,
                           Attorney General, on brief), for appellee.


                   On May 17, 2016, the circuit court convicted Lamar Shelton Brown (“appellant”) of

            possession of cocaine with intent to distribute in violation of Code § 18.2-248. On appeal,

            appellant claims that the circuit court erred by not granting his motion to suppress evidence that

            was found during a search of his home.1 Appellant argues that the police lacked probable cause

            to search his home because “Detective McKay’s affidavit failed to provide a nexus between the

            items sought . . . and Mr. Brown’s residence.” Appellant also argues that the circuit court erred

            by upholding the search warrant through the good-faith exception to the exclusionary rule. For



                   1
                     Appellant’s single assignment of error challenges the circuit court’s denial of his motion
            to suppress and the sufficiency of the evidence in support of his conviction. Appellant’s brief,
            however, does not provide a standard of review or any legal argument on the question of the
            sufficiency of the evidence. Consequently, appellant’s claim that the evidence was insufficient
            to convict him under Code § 18.2-248 is barred under Rule 5A:20. See Rule 5A:20; see also
            Bartley v. Commonwealth, 67 Va. App. 740, 800 S.E.2d 199 (2017) (procedurally defaulting
            appellant’s assignment of error based upon appellant’s failure to comply with Rule 5A:20(e)).
            Therefore, in this opinion, we only address appellant’s challenge to the denial of his motion to
            suppress.
the reasons that follow, we find that the circuit court did not err in denying appellant’s motion to

suppress, and we affirm appellant’s conviction.

                                         I. BACKGROUND

       On November 10, 2015, Officer Jon McKay of the Jefferson Area Drug Enforcement

(JADE) Task Force, an officer with more than twenty-five years of law enforcement experience

(fourteen of those years being with JADE), prepared a sworn affidavit to obtain a search warrant

for appellant’s home.2 The magistrate issued the search warrant, and during the search of the

home, police found two vacuum-sealed bags that contained a total of 394.55 grams of cocaine

along with $4,551 in U.S. currency.

       The affidavit stated that, on the same day Officer McKay obtained the search warrant for

appellant’s home, appellant was arrested for attempting to purchase more than five pounds of

marijuana. At the time of his arrest, appellant had more than $5,000 in U.S. currency on his

person. Officer Mark Frazier informed McKay that “a firearm was also recovered during

[appellant’s] arrest.” When he was arrested, appellant was the occupant of a GMC Envoy that

was registered to his wife, who lived with appellant in the home. Officer McKay’s affidavit also

stated that Officer Frazier had routinely observed the GMC Envoy parked outside of appellant’s

home along with other vehicles associated with appellant.3




       2
         Regarding Officer McKay’s training and experience, the affidavit stated, “Your affiant
has made over 200 drug related arrests and has conducted over 200 drug related investigations.
Your affiant has received specialized training related to drug enforcement from the Virginia
Department of Criminal Justice, Commonwealth’s Attorney Services Council and the U.S. Drug
Enforcement Administration.”
       3
         Officer McKay’s affidavit stated that appellant is the registered agent of a food truck
business and that appellant listed his home’s address on documents that were filed with the State
Corporation Commission. Also, Officer Frazier routinely observed the food truck parked outside
of appellant’s home.

                                                -2-
        The affidavit stated, “You[r] affiant [Officer McKay] believes that Lamar S. Brown’s

residence . . . is a base of operation for his illegal activities involving the distribution of

marijuana and other illegal drugs.” The affidavit also stated that on November 4, 2015, less than

one week before appellant’s arrest, “Mr. Brown reported an assault and attempted robbery at his

residence.”4 McKay’s affidavit elaborated that “subjects involved in the distribution of illegal

drugs often accumulate large amounts of cash proceeds derived from those drug sales and are

frequently the targets of robberies. Your affiant believes that Lamar Brown was the target of

such a robbery at his residence on [November 4, 2015].”5

        Officer McKay’s affidavit also stated that a confidential informant identified as “Source

A” informed the police that he or she “has observed Lamar Brown in possession of multiple

pounds of marijuana and large amounts of U.S. Currency on more than 10 occasions in the last

45 days.” Regarding the reliability of Source A, the affidavit stated, “Source A is known to your

affiant and has provided information that has directly led to the seizure of money derived from

the sale of illegal drugs.” Source A also provided the police with information that “directly led

to the arrest of a subject involved in the distribution of illegal drugs,” and Source A had also

provided information “that was against [the source’s] penal interest.”


        4
          During oral argument, appellant’s counsel argued that the November 4, 2015 assault
and attempted robbery did not occur at appellant’s residence, as the affidavit indicated, and that
this fact did not establish a nexus with appellant’s residence. Rather, appellant’s counsel argued
that the assault and attempted robbery occurred at appellant’s food truck, which was parked near
the residence. Contrary to counsel’s statements at oral argument, appellant’s opening brief
stated, “Detective McKay attempted to use the fact that Mr. Brown was the victim of a crime – a
reported assault and attempted robbery at his residence on November 4, 2015 – to establish
probable cause for a search warrant.” (Emphasis added). In deciding this appeal, we need not
resolve the apparent inconsistencies between these statements because our review of the motion
to suppress must be based upon the facts that were presented in the search warrant’s affidavit.
See Adams v. Commonwealth, 275 Va. 260, 270, 657 S.E.2d 87, 93 (2008).
        5
         McKay’s affidavit also referenced another event that well preceded appellant’s arrest.
Specifically, back in September 2012, a bank teller reported to law enforcement that appellant
deposited currency at a local credit union that “smelled strongly of marijuana.”
                                                -3-
       Following a hearing on appellant’s motion to suppress, the trial judge found that, “in this

case while it is alleged that Mr. Brown was buying marijuana, the Court finds it --- it was of such

an amount that there is a reasonable inference that it was for the purpose of distributing in the

future.” In stating her decision, the trial judge also considered facts related to the 2012 credit

union incident and the fact that an informant, who was known to law enforcement, was

“providing law enforcement information on what has happened in the past forty-five (45) days”

regarding appellant’s activities. The trial judge concluded that “when you put all of those factors

together that there is indicia of probable cause underlying the search warrant so that . . . the good

faith exception is applied.”6 Consequently, the circuit court denied appellant’s motion to

suppress.




       6
         The circuit court denied appellant’s motion to suppress without addressing the question
of probable cause; rather, the circuit court upheld the search warrant under the good faith
exception established in United States v. Leon, 468 U.S. 897 (1984). In Leon, the United States
Supreme Court limited the application of the exclusionary rule to “a case-by-case basis and only
in those unusual cases in which exclusion will further the purposes of the exclusionary rule,” 468
U.S. at 918, namely, where police misconduct would be deterred by the rule’s application. The
exclusionary rule should not be applied where police conduct was objectively reasonable and the
officer executing a search warrant relied in good faith on the magistrate’s or judge’s probable
cause determination. Id. at 922-23. However, despite a searching officer’s objectively
reasonable reliance on a search warrant, the good faith exception is not available in the following
circumstances:

               (1) [W]here the magistrate was misled by information in the
               affidavit which the affiant knew was false or should have known
               was false, (2) the issuing magistrate totally abandoned his judicial
               role, (3) the warrant was based on an affidavit “so lacking in
               indicia of probable cause” as to render official belief in its
               existence unreasonable or (4) where the warrant was so facially
               deficient that an executing officer could not reasonably have
               assumed it was valid.

Atkins v. Commonwealth, 9 Va. App. 462, 464, 389 S.E.2d 179, 180 (1990) (quoting Leon, 468
U.S. at 923). See also McCary v. Commonwealth, 228 Va. 219, 232, 321 S.E.2d 637, 644
(1984) (adopting Leon’s good faith exception in the Commonwealth).
                                              -4-
                                            II. ANALYSIS

                                      A. Standard of Review

       A defendant’s claim that evidence was seized in violation of the Fourth Amendment

presents a mixed question of law and fact to an appellate court. Murphy v. Commonwealth, 264
Va. 568, 573, 570 S.E.2d 836, 838 (2002). When reviewing a denial of a motion to suppress

evidence, an appellate court considers the evidence in the light most favorable to the

Commonwealth as the party that prevailed in the trial court, and the appellate court accords the

Commonwealth the benefit of all reasonable inferences fairly deducible from that evidence.

Gregory v. Commonwealth, 64 Va. App. 87, 93, 764 S.E.2d 732, 735 (2014). “In addition, ‘the

defendant has the burden of showing that even when the evidence is reviewed in that light,

denying the motion to suppress was reversible error.’” Id. (quoting Branham v. Commonwealth,

283 Va. 273, 279, 720 S.E.2d 74, 77 (2012)); see also Lebedun v. Commonwealth, 27 Va. App.
697, 711, 501 S.E.2d 427, 434 (1998) (“[W]here the police conduct a search pursuant to a

judicially sanctioned warrant, the defendant must rebut the presumption of validity by proving

that the warrant is illegal or invalid.”). Appellate courts are bound by the trial court’s factual

findings “unless those findings are ‘plainly wrong or unsupported by the evidence.’” Ward v.

Commonwealth, 273 Va. 211, 218, 639 S.E.2d 269, 272 (2007) (quoting Pyramid Dev., L.L.C. v.

D & J Assocs., 262 Va. 750, 753, 553 S.E.2d 725, 727 (2001)). “However, the trial court’s

application of the law is reviewed de novo.” Id.




                                                 -5-
                                         B. Probable Cause7

        When reviewing a question of probable cause, appellate courts consider “only those

sworn, written facts stated in the search warrant affidavit” as well as “information

simultaneously presented to a magistrate by sworn oral testimony” or in “supplemental

affidavits.” Adams v. Commonwealth, 275 Va. 260, 270, 657 S.E.2d 87, 93 (2008). “In

determining whether the affidavits are sufficient to support the search warrant, [appellate courts]

must look to the totality of the circumstances.” Derr v. Commonwealth, 242 Va. 413, 421, 410
S.E.2d 662, 666 (1991) (citing Illinois v. Gates, 462 U.S. 213, 230-31 (1983)). Viewing an

affidavit’s facts in their totality, “[t]he task of the issuing magistrate is simply to make a

practical, common-sense decision whether, given all the circumstances set forth in the affidavit

before him . . . there is a fair probability that contraband or evidence of a crime will be found in a

particular place.” Gates, 462 U.S. at 238; see Hicks v. Commonwealth, 281 Va. 353, 359, 706
S.E.2d 339, 342 (2011). The magistrate must base his determination of probable cause “upon

objective facts and reasonable inferences drawn therefrom.” Gwinn v. Commonwealth, 16
Va. App. 972, 975, 434 S.E.2d 901, 903 (1993). “And the duty of a reviewing court is simply to

ensure that the magistrate had a ‘substantial basis for . . . [concluding]’ that probable cause

existed.” Gates, 462 U.S. at 238-39 (alterations in original) (quoting Jones v. United States, 362
U.S. 257, 271 (1960)).


        7
          In deciding the matter before us, we address the Fourth Amendment question of
whether the search warrant and its affidavit established probable cause to search appellant’s
residence. See Leon, 468 U.S. at 925 (“If the resolution of a particular Fourth Amendment
question is necessary to guide future action by law enforcement officers and magistrates, nothing
will prevent reviewing courts from deciding that question before turning to the good-faith
issue.”); see also Anzualda v. Commonwealth, 44 Va. App. 764, 774 n.3, 607 S.E.2d 749, 754
n.3 (2005) (en banc) (“[C]ourts both within this Commonwealth and elsewhere will frequently
bypass the issue of probable cause and proceed directly to the question of whether the good faith
exception applies. However, we also believe that consistently sidestepping the issue of probable
cause in favor of applying the good faith exception will inevitably permit the exception to
swallow the rule.”).
                                                -6-
       In Gwinn v. Commonwealth, we stated, “A magistrate is entitled to draw reasonable

inferences about where incriminating evidence is likely to be found, based on the nature of the

evidence and the type of offense.” 16 Va. App. at 975, 434 S.E.2d at 904.8 One such reasonable

inference is that “[i]n the case of drug dealers, evidence of that on-going criminal activity [drug

dealing] is likely to be found where the dealer resides.” Id. at 976, 434 S.E.2d at 904. This

Court in Gwinn also stated that an affidavit does not need to conclusively show that the evidence

sought by law enforcement will be found in the location to be searched. We said:

               The magistrate need not determine that the evidence sought is, in
               fact, on the premises to be searched or that the evidence is more
               likely than not to be found where the search is to take place. The
               magistrate need only conclude that it would be reasonable to seek
               the evidence in the place indicated in the affidavit.

Id. at 975, 434 S.E.2d at 903 (internal citations omitted); see also Derr, 242 Va. at 421, 410

S.E.2d at 666 (stating that the United States Supreme Court in Illinois v. Gates rejected

“hypertechnical, rigid, and legalistic analysis of probable cause determinations”). Thus, this

Court has established that a magistrate can reasonably infer, based upon facts indicative of the

distribution of illegal drugs, that evidence of such drug dealing may be found in a defendant’s

home. See Gwinn, 16 Va. App. at 976, 434 S.E.2d at 904.




       8
          Like this Court’s decision in Gwinn, federal appellate courts and other state appellate
courts have upheld search warrants where a magistrate made reasonable inferences about where
incriminating evidence may be found, based upon the nature of the evidence and the type of
offense. See, e.g., United States v. Angulo-Lopez, 791 F.2d 1394, 1399 (9th Cir. 1986) (“In the
case of drug dealers, evidence is likely to be found where the dealers live.”); see also United
States v. Anderson, 851 F.2d 727, 729 (4th Cir. 1988) (“It was reasonable for the magistrate to
believe that the defendant’s gun and the silencer would be found in his residence. Therefore,
even though the affidavit contained no facts that the weapons were located in defendant’s trailer,
we reject his argument that the warrant was defective.” (emphasis added)), cert. denied, 488 U.S.
1031 (1989); State v. Yarbrough, 841 N.W.2d 619, 624 (Minn. 2014) (holding that the affidavit
established a nexus between the gun and drugs found in the residence because the defendant was
a “drug wholesaler” who made threats with a gun and fled in the direction of the residence in a
vehicle that was parked at and registered to the residence).
                                                 -7-
             C. McKay’s Affidavit Provided a Substantial Basis for Probable Cause

       Viewing the facts in the light most favorable to the Commonwealth, as we must because

the Commonwealth prevailed in the trial court, the facts alleged in the affidavit support the

reasonable inference that appellant was engaged in the ongoing distribution of illegal drugs.

Applying the law to these facts, the magistrate here had a substantial basis to find probable cause

existed to issue a search warrant for appellant’s home. See Gwinn, 16 Va. App. at 975-76, 434

S.E.2d at 904.

       Officer McKay – who has investigated more than 200 drug cases and has received a great

deal of specialized training in drug enforcement – stated in his affidavit that appellant was

arrested while attempting to purchase more than five pounds of marijuana. A magistrate could

reasonably infer that such an amount was inconsistent with personal use, and, in fact, the trial

judge explicitly found that such an inference was reasonable. Also, appellant was in possession

of more than $5,000 in U.S. currency at the time of his arrest, and law enforcement personnel

also recovered a firearm during the arrest. See Logan v. Commonwealth, 19 Va. App. 437, 445,

452 S.E.2d 364, 369 (1994) (en banc) (“The relationship between the distribution of controlled

substances . . . and the possession and use of dangerous weapons is now well recognized.”).

       The affidavit also established that, in 2012, appellant had deposited at a credit union

currency that “smelled strongly of marijuana.” See Pierceall v. Commonwealth, 218 Va. 1016,

1021, 243 S.E.2d 222, 225 (1978) (“[C]ircumstances occurring substantially before the issuance

of a search warrant can justify the issuance of the warrant only if such past circumstances

disclose ‘a probable cause’ of continuous nature so as to support a rational conclusion that the

past probable cause is still operative at the time of the issuance of the warrant.” (citing Sgro v.

United States, 287 U.S. 206, 210-11 (1932))). Furthermore, appellant was the target of an

attempted robbery at his home only six days before his arrest, and Officer McKay indicated that

                                                 -8-
drug dealers’ homes are frequently the targets of robberies because of the possibility that they

contain substantial amounts of cash and drugs. See Gates, 462 U.S. at 231-32 (describing the

probable cause standard as not dealing with “hard certainties, but with probabilities . . . . [T]he

evidence thus collected must be seen and weighed not in terms of library analysis by scholars,

but as understood by those versed in the field of law enforcement.” (emphasis added) (quoting

United States v. Cortez, 449 U.S. 411, 418 (1981))). Perhaps most significant, the affidavit

stated that Source A – a confidential informant with established reliability – who was known by

Officer McKay, informed police that he or she had observed appellant with “multiple pounds of

marijuana and large amounts of U.S. Currency on more than 10 occasions” in the forty-five days

that preceded appellant’s arrest. See Byrd v. Commonwealth, 57 Va. App. 589, 600, 704 S.E.2d
597, 602 (2011) (en banc) (explaining that an informant’s reliability is sufficiently established by

providing accurate information on prior occasions).

       In his brief, appellant argues that the “warrant was not supported by probable cause”

because McKay’s affidavit did not establish a nexus between the items seized and appellant’s

home. Appellant argues that McKay’s affidavit failed to provide “direct evidence linking any

alleged drug activity or distribution” to the home. (Emphasis added). Appellant’s brief also

stated, “Detective McKay did not, and could not, show that Source A saw Mr. Brown at any

point with such cash or drugs at his residence.”

       Effectively, appellant’s brief argues that Officer McKay was required to meet a legal

standard greater than probable cause to obtain a search warrant for the home. To the contrary,

Officer McKay was not required to definitively prove that evidence would be found in the home.

See State v. Yarbrough, 841 N.W.2d 619, 622 (Minn. 2014) (“[D]irect observation of evidence

of a crime at the place to be searched is not required.”); see also Gates, 462 U.S. at 246

(“[P]robable cause does not demand the certainty we associate with formal trials.”). Rather,

                                                -9-
McKay’s affidavit only needed to state objective facts that would enable a magistrate to find that

a “fair probability” existed that evidence of drug distribution would be found in the home.

Gates, 462 U.S. at 238. We find that Officer McKay’s affidavit was sufficient to meet this

standard and that the issuing magistrate had a substantial basis to conclude that probable cause

existed to search appellant’s home.

                                          III. CONCLUSION

       In summary, taking all of the objective facts in the affidavit and viewing them in their

totality – each mounting upon the other – the reviewing magistrate could reasonably infer that

appellant was engaged in the distribution of illegal drugs. Consequently, there was a reasonable

probability that evidence of that crime could be found in appellant’s home. Therefore, we find

that there was a substantial basis for the magistrate to conclude that probable cause existed that

criminal activity was occurring so as to justify issuing the search warrant for appellant’s home.

Furthermore, having found that probable cause existed under the Fourth Amendment to issue the

search warrant, we need not address the good faith exception under Leon because that exception

to the exclusionary rule is not required, of course, where probable cause of criminal activity

actually exists. Therefore, we conclude, albeit for a different reason, that the circuit court did not

err in denying appellant’s motion to suppress. Consequently, for these reasons, we affirm

appellant’s conviction.

                                                                                           Affirmed.




                                                - 10 -